541 N.W.2d 590 (1995)
In re Petition for DISCIPLINARY ACTION AGAINST Susan Marie POTTENGER, an Attorney at Law of the State of Minnesota.
No. C6-95-2422.
Supreme Court of Minnesota.
December 29, 1995.

ORDER
Based upon the application of the Director of the Office of Lawyers Professional Responsibility, pursuant to Rule 12(c)(1), Rules on Lawyers Professional Responsibility, and upon evidence that respondent, Susan Marie Pottenger, cannot be found in the state or *591 served personally with the petition for disciplinary action,
IT IS HEREBY ORDERED that respondent is suspended from the practice of law. Respondent has 1 year from the date of this order to move for vacation of the order for suspension and for leave to answer the disciplinary petition.
              BY THE COURT:
              /s/ Mary Jeanne Coyne
                  Mary Jeanne Coyne
                  Associate Justice